Marquardt, J.:
I respectfully dissent from the majority opinion.
Allen contends that the omission of aggravated incest from the specifically enumerated offenses found at K.S.A. 2005 Supp. 22-3717(d)(A-I) shows that the legislature never intended for aggravated incest to be used to categorize someone as a persistent sex offender.
Interpretation of a statute is a question of law, and an appellate court’s review is unlimited. Also, an appellate court is not bound by the trial court’s interpretation of a statute. State v. Maass, 275 Kan. 328, 330, 64 P.3d 382 (2003).
Allen is correct that generally, the legislature’s inclusion of one thing implies the exclusion of the other. We can often presume that when the legislature expressly included a specific term, it intended to exclude any items not expressly included in the specific list. See In re Tax Application of Lietz Constr. Co., 273 Kan. 890, 911, 47 P.3d 1275 (2002). However, we do not believe that maxim can be read as overriding common sense, as it is equally true that statutes should not be construed to give unreasonable results. See In re M.R, 272 Kan. 1335, 1342, 38 P.3d 694 (2002).
K.S.A. 21-3503 defines indecent liberties with a child, specifically mentioning lewd touching. That same statute is referenced in K.S.A. 21-3603, aggravated incest. Aggravated incest covers the same acts as those which comprise indecent liberties, with the added element of a biological, step, or adoptive family relationship. See K.S.A. 21-3603(a)(2)(B). Indecent liberties with a child is defined as a sexually violent crime in K.S.A. 2005 Supp. 22-3717(d)(2)(B).
*476Under the majority’s interpretation of the statute, a defendant could commit exactly the same lewd touching with two different victims, but not be deemed a persistent sex offender, as long as he or she was related to the victim through blood, family, or adoption. This analysis would effectively lead to a lesser punishment for certain acts which the legislature clearly intended to punish, based only on family status. In State v. Wilkinson, 269 Kan 603, 606, 9 P.3d 1 (2000), the Kansas Supreme Court stated:
‘Wilkinson’s crime of incest is not one of the crimes enumerated by name in K.S.A. 22-4902, but it is deemed a sexually violent crime under K.S.A. 22-4902(a) and (b)(12) because it was found beyond a reasonable doubt to have been sexually motivated.”
K.S.A. 2005 Supp. 22-3717(d)(2)(L) allows a trial court to sentence a person as a persistent sex offender if it has been determined at sentencing that the prior offense was proven beyond a reasonable doubt to be sexually motivated; that is, that the crime was done for purposes of the defendant’s sexual gratification. At the plea hearing, Allen admitted that his actions in this case were done with the intent to arouse. At sentencing, the judge stated:
“I will find on the basis of tire Complaint that has now been admitted, the evidence on 87 JV 265, Mr. Lindon Allen Austin was charged with aggravated incest, but specifically charged in that case with engaging in lewd fondling or touching of a person, of the victim, I will refer to as YAA, a person under tire age of 18 and who was known to the said respondent to be related to the said respondent as a sister, done or submitted to with the intent to arouse or to satisfy tire sexual desires of either the child or tire said respondent or both.
“I think that language clearly falls under tire 22-3717(d)(2)(L) exception, which is, Any act which at tire time of sentencing for the offense has been determined beyond a reasonable doubt to have been sexually motivated. On that basis, I will reverse my earlier ruling and I will deny the motion for the challenge to criminal history. I do find that section that I just cited, that aggravated incest as adjudicated in juvenile court does comprise a sexually violent crime under K.S.A. 22-3217, and as such, the persistent sexual offender status relied upon in tire PSI is appropriate.
“Anything either side would like to malee for the record for appellate purposes on this issue?
“[Allen’s counsel]: Not as far as the challenge.”
The majority suggest that when Allen was sentenced in 1987, the sentencing court had to malte the determination that the act *477was sexually motivated in order for it to fit the definition of a sexually violent crime under K.S.A. 22-3717(d)(2)(L). Such an analysis would mean that any adjudications for aggravated incest could not be considered a part of the criminal record if the sentencing court did not make a finding on the record that the act was sexually motivated. This would lead to an absurd reading of the statute.
The trial court ruled that beyond a reasonable doubt Allen’s prior crime was sexually motivated. Allen was properly sentenced as a persistent sex offender; therefore, the trial court should be affirmed.